Citation Nr: 1025131	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at 
Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1972.
This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
Jurisdiction over the Veteran's claim was subsequently 
transferred to the VA RO in Louisville, Kentucky.

The Veteran's claim on appeal was previously characterized as a 
claim of service connection for PTSD.  However, while on appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
addressed a case involving the scope of filed claims.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that 
a claim is not limited to the diagnosis identified by the 
Veteran.  More precisely, a claim is for a disability that may 
reasonably be encompassed by several factors including: (1) the 
claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant submits 
or that VA obtains in support of the claim.  A review of the 
claims file shows that the Veteran has been diagnosed as having 
major depressive disorder.  The Board therefore finds that the 
Veteran's claim is not limited solely to PTSD.  Instead, the 
claim is properly characterized broadly as a claim of service 
connection for an acquired psychiatric disorder, to include PTSD 
and major depressive disorder.

The record reflects that the Veteran requested a hearing before a 
member of the Board in Washington, DC, in his July 2006 
substantive appeal.  However, the Veteran later withdrew his 
request in subsequent correspondence dated June 2007.  Thus, the 
Veteran's request for a Travel Board hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran is currently 
diagnosed with PTSD.

2.  An acquired psychiatric disorder, other than PTSD, is not 
shown to have developed as a result of an established event, 
injury, or disease during a period of active military service.  

CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous Board Remand

In August 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to ask the Veteran for more specific details 
about each of his claimed stressors and to take appropriate 
measures to readjudicate his claim.  A remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  When remand orders are not complied with, the 
Board must ensure compliance.  However, only substantial 
compliance, not strict compliance, is necessary.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  The AMC obtained more details 
about the Veteran's stressors in September 2009, determined that 
there was credible supporting evidence that at least one of the 
stressors occurred in March 2010, afforded the Veteran with a 
compensation and pension examination in April 2010, and 
readjudicated the Veteran's claim in April 2010.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the August 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In August 2003, September 2009, and November 2009 correspondence, 
the RO/AMC advised the Veteran of what the evidence must show to 
establish entitlement to service connection for his claimed 
disorder and described the types of evidence that the Veteran 
should submit in support of his claim.  The RO/AMC also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
September 2009 and November 2009 VCAA notice letters also 
informed the Veteran of the elements of degree of disability and 
effective date.

The Board further notes that the Veteran was provided with a copy 
of the May 2004 rating decision, the May 2006 statement of the 
case, the August 2009 Board remand, and the April 2010 
supplemental statement of the case, which cumulatively included a 
discussion of the facts of the claim, notification of the basis 
of the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO/AMC obtained the 
Veteran's VA and private treatment records and Social Security 
Administration (SSA) records.  The RO also associated the 
Veteran's service treatment records (STRs), military personnel 
records, and private social worker opinion with the claims file.  

Additionally, the AMC afforded the Veteran with a compensation 
and pension examination in April 2010.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in this case was more than adequate, 
as it was predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The examination 
included the Veteran's subjective complaints about his claimed 
disability and the objective findings needed to rate the 
disability. 

The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed with 
appellate review.  

Analysis

The Veteran contends that while he was on active military duty, 
he saw body bags and was flying in a C-130 plane in which he had 
to manually crank down the landing gear when it failed to operate 
properly and also lost its fourth engine.  The Veteran also 
contends that he had several high school friends and friends from 
basic training that died in Vietnam.  He asserts that these 
stressors caused his claimed PTSD.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  As a 
general matter, service connection for a disability on the basis 
of the merits of such claim requires (1) the existence of a 
current disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  For service connection to be 
awarded for PTSD, the record must show:  (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) 
combat status or credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In the present case, a review of the medical evidence reveals 
that the Veteran is not currently diagnosed with PTSD.  Looking 
at the evidence supporting the Veteran's contention, he submitted 
an April 2006 letter from a family friend and licensed social 
worker who believed the Veteran "meets the diagnostic criteria 
for diagnosis with [PTSD]."  Furthermore, in July 2004 and 
February 2005, VA treatment records noted that PTSD screening was 
positive.  However, in several treatment notes dated from 
September 2004 to August 2009, it was noted that the Veteran had 
major depressive disorder without any mention of PTSD.  The Board 
notes that the letter submitted by the Veteran was written by a 
licensed social worker and the VA treatment notes dated in 
January 2005 and February 2005 were signed by a nurse.  However, 
VA treatment notes dated September 2004, May 2005, and December 
2006, stating that the patient was diagnosed with major 
depressive disorder, were signed by staff psychiatrists.  The 
Veteran's April 2010 compensation and pension examination report, 
discussed in greater detail below, was signed by a psychologist 
and a licensed clinical psychologist.  Thus, the Board affords 
the notes and reports signed by psychiatrists and psychologists 
the most probative value as these professionals have more 
relevant medical training to render an accurate diagnosis than a 
nurse or a licensed social worker.  Moreover, the positive PTSD 
screen in July 2004 made no mention of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria 
necessary for a proper diagnosis of PTSD.  

Additionally, throughout the appeal period, the Veteran has 
received treatment from the Huntington VA Medical Center for a 
psychiatric illness that has been diagnosed and treated as major 
depressive disorder.  For this disorder, the Veteran was 
prescribed Prozac and Citalopram and was never diagnosed with 
PTSD.  In fact, the only reference to PTSD aside from the 
aforementioned positive PTSD screens only indicated that the 
Veteran asked one of VA's social workers for assistance in filing 
a PTSD claim in September 2002.  In response to the Veteran's 
request, the social worker asked why the Veteran thought he had 
PTSD and then noted, "We determined that he was suffering from 
depression due to recent changes in his life, injuries, finances, 
etc."  Moreover, the Veteran submitted a private psychosocial 
assessment dated September 2009 that specifically ruled out PTSD 
as a diagnosis.

Finally, the Veteran underwent a compensation and pension 
examination in April 2010.  He described his symptoms as a 
depressed mood every day for ten years, that he "couldn't get 
jobs done and just quit working," lost interest in hobbies, 
sleep disturbance, and decreased appetite among other symptoms.  
The examiner noted that the Veteran reported seeing some coffins 
at the airport in 1970 but did not describe reactions to seeing 
them that would satisfy the stressor criteria for PTSD.  The 
Veteran stated that he occasionally remembered the sight of the 
coffins with some sadness, and the examiner noted that he did not 
describe anything indicated that he was re-experiencing symptoms.  
The Veteran also reported that his crew "lost" two engines 
during a flight and "would have gone down" had they lost 
another.  However, the examiner points out that this description 
does not meet the stressor criteria either.  Third, the Veteran 
reported having dreams of airplanes that start to "go down."  
Since this event did not actually happen, it also could not be a 
PTSD stressor.  The Veteran also claimed that he experienced 
sadness when he saw a bridge dedicated to his friend that was 
killed in Vietnam, which is consistent with bereavement rather 
than PTSD, and that he does not like crowds, which seemed 
unrelated to any described circumstance that occurred in service.  

After fully examining the Veteran, the examiner found that the 
Veteran had no stressor events that were particularly traumatic 
and no symptoms of persistently re-experiencing a traumatic 
event.  She, therefore, concluded that the diagnostic criteria 
for PTSD are not met, specifying that the Veteran did not report 
any symptoms that reflect PTSD re-experiencing, avoidance, or 
hyperarousal symptom clusters.  However, the examiner diagnosed 
the Veteran with major depressive disorder.  As for this 
disorder, she noted that the Veteran's service treatment records 
did not indicate any treatment of depression, the Veteran 
reported an onset of depressive symptoms approximately ten years 
ago, and he attributed the symptoms to financial and medical 
problems.  Thus, the examiner opined that, based on her report, 
service treatment records, private medical records, and VA 
treatment records, there is no evidence that depressive symptoms 
have ever been causally linked to any circumstance that occurred 
during his military service.  

The Board has further considered the Veteran's repeated 
assertions that he currently suffers from PTSD.  However, as the 
Veteran is a layperson, he is not shown to have the requisite 
medical expertise to render a competent diagnosis of PTSD.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his assertions 
are afforded no probative value.  

Accordingly, the most probative medical evidence of record does 
not show a diagnosis of PTSD at any time during the course of 
this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Furthermore, the only competent opinion of record found that the 
Veteran's diagnosed major depressive disorder was not causally 
linked to his period of active military service.  Therefore, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim, and service connection for an acquired 
psychiatric disorder is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and major depressive disorder, is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


